*27Judgment was entered in the Supreme Court January 19th 1874.
Per Curiam.
The scire facias upon the mechanics’ claim in this case issued on the 16th of March 1866, but judgment was not obtained until the 4th of December 1871, more than five years intervening. The lien of the claims is therefore gone. The 24th section of the Act of 16th June 1836, 2 Bright. Dig. 1036, pl. 57, limits the lien to five years unless it is revived by scire facias in the mannei provided by law in the case of judgments, in which case the lien shall continue in like manner for another period of five years. When no judgment is obtained on a scire facias to revive a judgment within five years after the issuing of the writ, the lien is gone : Fulton’s Estate, 1 P. F. Smith 204. So it is upon a mechanics’ claim: Hershey v. Shenk, 8 P. F. Smith 382. The sci. fa. must be duly prosecuted: Ward et al. v. Patterson, 10 Wright 372.
The lien and debt are different things, the debt may survive in some cases where the lien is gone, as in the case of a judgment in personam. Hence an estoppel to prevent the denial of the debt will not keep the lien alive. The proceeding here is against the building, and being in rem the lien must appear by the record and not by outside acts of estoppel. The owner of the property is not to be prejudiced by the continuation of the debt as to the contractor.
Judgment affirmed.